DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Number 9,218,730 to Nguyen.
Nguyen discloses a method for operating a tag detacher (1100), comprising: receiving a tag body (104) of a security device (100) in a nest (1104) of the tag detacher; actuating a detachment mechanism (102) of the tag detacher so as to cause a release of a tack assembly (110) from a securement mechanism (206) located within the tag body of the security device; allowing the tag body to travel out of a nest by at least rotating a portion of the nest so that the nest transitions between a home position and a pivoted position (movement of hook portion as 
Nguyen also discloses determining, by the tag detacher, whether the tag body is properly placed in the nest, prior to an actuation of the detachment mechanism (column 7, lines 1-7), as in claim 2, as well as actuating a latch mechanism to secure the tag body to the tag detacher (hook portion shown in figures 11 and 12), when a determination is made that the tag body is properly placed in the nest, as in claim 4.

Nguyen further discloses a tag detacher (1100), comprising: a nest (1104) sized and shaped to receive a tag body (104) of a security device (100); a detachment mechanism (102) that is actuable so as to cause a release of a tack assembly (110) from a securement mechanism (206) located within the tag body of the security device; wherein at least a portion of the nest is transitionable between a home position in which the tag body is prevented from sliding or falling out of the nest and a pivoted position in which the tag body is allowed to slide or fall out of the nest (movement of hook portion as shown in figured 11 and 12); and wherein the nest is returned to the home position when the tag body no longer resides in the nest (as shown in figure 11), as in claim 13.
Nguyen additionally discloses at least one sensor that generates sensor data useful to determine whether the tag body is properly placed in the nest (column 7, lines 14-22), as in claim 14, wherein an output device from which a prompt is output for adjusting the tag body's position within the nest, when a determination is made that the tag body is not properly placed in the nest (column 6, lines 54-67), as in claim 15, as well as a latch mechanism (hook portion shown in figures 11 and 12) that is actuable to secure the tag body to the tag detacher, when a .

Allowable Subject Matter
Claims 3, 5-12 and 17-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of outputting from the tag detacher a prompt for adjusting the tag body's position within the nest, when a determination is made that the tag body is not properly placed in the nest, performing operations by the tag detacher to determine whether there are any obstructions preventing access to the tack assembly, prior to an actuation of the detachment mechanism, and performing operations by the tag detacher to move a shield in proximity to the tack assembly, prior to an actuation of the detachment mechanism, as well as performing capturing operations by the tag detacher to capture the tack assembly.

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive. In regards to the argument that Nguyen does not disclose rotating a portion of the nest so that the nest transitions from a home position and a pivoted position, the examiner respectfully disagrees.  As shown in figures 11 and 12 (and replicated below), a hook moves into .

    PNG
    media_image1.png
    450
    629
    media_image1.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        


CJB /cb/
February 25, 2022